Tilson, Judge:
The appeals listed in schedule A, hereto attached and made a part hereof, have been submitted for decision upon a stipulation to the effect that certain items of the merchandise herein are of the same character and description as the merchandise in the case •of United States v. Nippon Dry Goods Co., Reap. Dec. 5006; that the appraised values of the silk parasols and the rayon parasols covered by these appeals, less any additions made by the importers by reason of the so-called Japanese consumption tax, represent the proper export value of said items, and that there were no -higher foreign values at or about the dates of exportation thereof.
*559On the agreed facts, I find and hold the proper dutiable export values of the silk parasols and the rayon parasols covered by said appeals to be the value found by the appraiser, less any amounts added by the importers by reason of the so-called Japanese consumption tax. Judgment will be rendered accordingly.